Citation Nr: 0116016	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-25 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
scar on the forehead.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to May 1949. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Republic of the Philippines, in which the 
RO denied the veteran's request for an increased rating for a 
scar on his forehead.


FINDING OF FACT

The veteran's scar on his forehead is no more than moderately 
disfiguring.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's scar on his forehead have not been met. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in July 2000 which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA examinations responsive to the rating criteria 
and his private medical records were considered in 
ascertaining his entitlement to his claim.  The veteran was 
provided a copy of the rating decision which included the 
reasons for the decision.  IN January 2001, he was informed 
that he could submit additional evidence and request a 
hearing.

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

The Board granted service connection for a scar on the 
veteran's forehead in a decision dated in July 1994.  In a 
rating decision dated in August 1994, the RO assigned a non-
compensable rating, effective March 15, 1990. 

A VA examination in October 1996 revealed a six-centimeter, 
non-tender scar on the veteran's forehead.  There was no 
keloid formation, adherence, or limitation of an affected 
part.  In a rating decision dated in February 1997, the RO 
increased the rating to 10 percent, effective March 15, 1990.  
In an October 1997 decision, the Board denied the veteran's 
request for an increased rating.  In a June 1999 decision, 
the United States Court of Appeals for Veterans Claims 
affirmed the Board's decision.    

In September 1998, the veteran sought an increased rating.  
He submitted a copy of an X-ray report dated in March 1999 
that did not address the issue of his facial scar.  He also 
submitted a report, dated in September 1999, from his private 
physician, Dr. Caralian, in which the physician stated that 
he had treated the veteran for moderately advanced pulmonary 
tuberculosis (PTB), ischemic heart disease, and tension 
headache.       

The veteran reported for a VA examination in December 1999.  
The neurological examination was essentially normal.  The 
examiner noted that the cause of the veteran's tension 
headaches "need not be related to the facial scar.  This 
could be due to personal or environmental factors."  The 
diagnosis was a healed scar on the forehead.  In a rating 
decision dated in January 2000, the RO denied the veteran's 
request for an increased rating.  He filed a notice of 
disagreement in June 2000 and perfected an appeal to the 
Board in December 2000.    

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7 (2000). All benefit of the doubt will be 
resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a disfiguring 
scar of the head, face, or neck can be assigned a disability 
evaluation anywhere from zero percent to 50 percent, 
depending upon its severity.  A zero percent evaluation is 
given for a disfiguring scar which is only "slight."  For a 
"moderate" scar, one which is "disfiguring," a 10 percent 
rating is to be granted.  A 30 percent evaluation is 
appropriate for a "severe" scar, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  A "complete or exceptionally repugnant deformity" 
of one side of the face or a "marked or repugnant bilateral 
disfigurement" receives a 50 percent disability rating.  
Diagnostic Code 7800 also provides that when there is 
additionally "marked discoloration, color contrast, or the 
like" of the service-connected scar, a 50 percent rating may 
be increased to 80 percent, a 30 percent rating raised to 50 
percent, and a 10 percent evaluation bumped up to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).


Analysis

The veteran is currently in receipt of a 10 percent 
evaluation for his scar.  The most recent VA examination in 
December 1999 revealed a healed scar.  The scar was non-
tender and nonadherent.  The texture was smooth.  There was 
no elevation.  The scar was slightly depressed.  There was no 
keloid formation and the scar was determined to be only 
moderately disfiguring.  

Thus, the medical reports show scarring consistent with 
schedular criteria for a disfiguring facial scar that is no 
more than moderate in severity.  For a disability rating of 
30 percent for the veteran's service-connected scar, there 
would need to be evidence of a severe disfiguring scar, 
especially one resulting in a marked and unsightly deformity 
of the eyelids, lips, or auricles; or that there be 
additionally "marked discoloration, color contrast, or the 
like" of the service- connected scar.  That is not the case 
here.  The veteran's scar has not been described as severely 
disfiguring and none of the other criteria have been noted in 
connection with examination or other medical evaluation.  
Rather, it was determined by a professional that the scar was 
only moderately disfiguring and that the color change was 
only slight.  There is no limitation of function of the 
underlying part for this scar.  The scar was determined to be 
not tender and was described as healed, thus establishing 
that the scar was not ulcerated or poorly nourished.  A non-
tender scar with only slight color change and which results 
in only moderate disfigurement warrants no more than a 10 
percent evaluation.

We conclude that the most probative evidence of the degree of 
impairment is the medical report prepared by a skilled 
professional.  This evidence is more probative that the lay 
opinion that an increased evaluation should be granted.  To 
the extent that there is an argument that VA should consider 
epilepsy in the evaluation of the scar, the Court has denied 
the claim and the allegation is without legal merit.  
38 C.F.R. § 4.14 (2000).


ORDER

Entitlement to an evaluation for the veteran's scar on his 
forehead is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

